Appeal by defendant from a judgment of the County Court, Nassau County (Bergin, J.), rendered March 9,1981, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The evidence against defendant consisted primarily of (1) the testimony of defendant’s accomplice, Edward Strahm, corroborated by observations of defendant in Strahm’s company during the course of negotiations for the sale of cocaine to an undercover police officer, (2) a taped conversation between Strahm and defendant discussing the delivery of the merchandise, (3) the fact that the actual transfer of cocaine took place in defendant’s residence while defendant was present therein, and (4) observations of narcotics paraphernalia in defendant’s residence. At trial, the undercover officer identified the taped conversation as “the conversation between Strahm and Dory” and defendant did not contest the fact that it was between himself and Strahm. In view of the overwhelming evidence of defendant’s guilt, defendant’s argument that the trial court’s instructions with respect to accomplice testimony and the corroboration thereof were not as clear as they might have been, is insufficient to warrant reversal (see People v Crimmins, 36 NY2d 230). Further, there is no reasonable view of the evidence which lends support to defendant’s claim that he acted as a mere instrumentality of the buyer (see People v Chong, 45 NY2d 64; cf. People v Feldman, 50 NY2d 500). We have considered defendant’s remaining contentions and find them to be without merit. Damiani, J. P., Laser, Mangano and Brown, JJ., concur.